Citation Nr: 0727432	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability.







ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability results in chronic 
pain and stiffness, right sided sciatica, limitation of 
flexion to 70 degrees, and a combined range of motion of the 
thoracolumbar spine of 215 degrees.

2.  There is no evidence of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine; incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months requiring 
bed rest prescribed by a physician and treatment by a 
physician; or neurological impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a December 2004 letter, with respect to the 
claim of entitlement to an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2004, prior to 
the adjudication of claim in February 2006.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from West Texas 
Medical Associates, and a VA examination report dated in 
February 2005. 

It is noted that the veteran failed to report for VA 
examinations scheduled in December 2005 and April 2007.  The 
record shows that notifications of the examinations were 
mailed to the veteran at his last address of record, and 
there is no indication that notice of this examination was 
returned by postal authorities as undeliverable.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Despite such notification, 
the VA Medical Center informed the RO that the veteran failed 
to report for his scheduled examinations, without 
explanation.  He was notified of the consequences of his 
failure to report, as well as the provisions of 38 C.F.R. § 
3.655, in a May 2007 Supplemental Statement of the Case, but 
he did not respond.

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2006).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2006).

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to the veteran, to the extent possible, given his 
failure to report for the examination.  Moreover, given his 
failure to report for the examination without good cause, the 
Board finds that this claim must be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his lumbar spine disability.  He 
argues that everyday tasks have become increasingly harder to 
perform and his overall emotional and mental well being are 
being affected.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for 
degenerative disc disease of the thoracic spine and 
osteoarthritis of the lumbar spine.  The most recent rating 
change was made on September 26, 2003, which was prior to the 
date of claim in this case.  As such, the veteran's increased 
rating claim must be considered pursuant to these changes.  
The veteran was previously rated under diagnostic codes which 
are no longer in effect in the Schedule for Rating 
Disabilities.  If the veteran's current ratings under these 
codes are more favorable to him, those previously assigned 
ratings will remain in effect.  Higher ratings under those 
specific codes may not be considered as the Schedule for 
Rating Disabilities has changed and the matter of increased 
ratings may only be considered pursuant to those changes.

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, lumbosacral strain will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Upon VA examination in February 2005, the veteran complaint 
of chronic pain and stiffness in the lumbosacral area, as 
well as right sciatic pain.  Due to his periodic right leg 
pain, he experienced some problems with stairs.  There was no 
history of surgery or invasive treatment.  Physical 
examination demonstrated forward flexion to 70 degrees.  The 
examiner noted that the veteran's forward movement was 
somewhat hampered by his protuberant abdomen.  Extension was 
to 25 degrees.  Lateral flexion, bilaterally, was to 30 
degrees.  There was a sudden onset of right sciatic pain at 
the endpoint of movement.  Lateral rotation, bilaterally, was 
to 30 degrees.  No muscle spasm or weakness was apparent.  
Neurologic examination was negative, except for a positive 
straight leg raise on the right side at 35 degrees, with 
positive forced foot dorsiflexion increasing intensity of 
pain.  There was no evidence of sensory or motor deprivation.  
The examiner noted that the veteran had missed approximately 
10 days of wok in the last 12 months due to his lumbar spine 
disability; however, he had not been hospitalized or visited 
a treatment provider on any of those occasions.  X-rays noted 
L4-5 disc space narrowing, but no evidence of degenerative 
joint disease.  The veteran was diagnosed as having decreased 
disc space at L4-5 with sporadic right sciatic symptoms.

Upon review of the aforementioned evidence, the veteran's 
lumbar spine disability does not warrant a disability rating 
in excess of 20 percent.  The veteran's range of motion of 
the thoracolumbar spine of flexion to 70 degrees and combined 
range of motion of the thoracolumbar spine of 215 degrees 
warrants a 10 percent rating under the current version of the 
rating schedule.  In February 2006, however, the RO held that 
a 20 percent disability rating was warranted because the 
veteran experienced further limitation of motion during 
flare-ups of pain.

A higher rating based upon limitation of flexion is not 
warranted as the veteran does not have forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Alternatively, the veteran also does not have unfavorable 
ankylosis.  The Board has also considered whether an 
increased evaluation is appropriate under DeLuca; however, 
limitation of motion due to pain has already been considered 
in the currently assigned 20 percent rating.

An increased disability rating is also not available based on 
incapacitating episodes.  In order to warrant an increased 
disability rating the evidence would have to show that he had 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  This is not shown in the record.  During his VA 
examination the veteran reported that he had missed 
approximately 10 days of work due to his lumbar spine 
disability.  In his May 2005 notice of disagreement, the 
veteran submitted that although he had missed approximately 
10 days of work, many more partial days were missed due to 
his lumbar spine disability.  Although the veteran has 
alleged he experiences incapacitating episode, the record 
does not demonstrate that these episodes have required bed 
rest prescribed by a physician and/or treatment by a 
physician.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  Although the 
veteran has been noted to have right sciatic pain and 
straight leg raising was positive, there was no evidence of 
muscle spasms and the neurologic examination for 
intervertebral disc syndrome was negative.  In light of this 
evidence, a separate rating is not warranted for neurological 
defect.  The Board notes that an additional examination may 
have been helpful in the adjudication of this mater, however, 
the veteran failed to report for VA examinations scheduled in 
December 2005 and April 2007.  

In conclusion, the 20 percent disability rating assigned 
appropriately reflects the current level of disability in 
relation to the veteran's medical history.  The Board 
acknowledges the veteran's lay statements regarding the 
severity of his service-connected lumbar spine disability; 
however, the criteria for a disability rating in excess of 20 
percent for a lumbar spine disability  have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


